Exhibit 10.2

 

RESTRICTED STOCK AWARD

 

Granted by

 

COASTWAY BANCORP, INC.

 

under the

 

COASTWAY BANCORP, INC.
2015 EQUITY INCENTIVE PLAN

 

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2015 Equity Incentive
Plan (the “Plan”) of Coastway Bancorp, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided to each
person granted a Restricted Stock Award pursuant to the Plan. The holder of this
Restricted Stock Award (the “Participant”) hereby accepts this Restricted Stock
Award, subject to all the terms and provisions of the Plan and this Agreement,
and agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Except where the context otherwise requires, the term “Company” will include the
parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). Capitalized terms used herein but not defined will
have the same meaning as in the Plan.

 

1.                                      Name of Participant

 

2.                                      Date of Grant:

 

3.                                      Total number of shares of Company common
stock, $0.01 par value per share, covered by the Restricted Stock
Award:                                                                                                              
(subject to adjustment pursuant to Section 9 hereof).

 

4.                                      Vesting Schedule. Except as otherwise
provided in this Agreement, this Restricted Stock Award first becomes earned in
accordance with the vesting schedule specified herein.

 

The Restricted Stock granted under this Agreement shall vest in five (5) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or                  , and succeeding
installments on each anniversary thereafter, through                  . To the
extent the Restricted Stock awarded to me are not equally divisible by “5,” any
excess Restricted Stock shall vest on                  .

 

--------------------------------------------------------------------------------


 

Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan in the event of death, Disability or Involuntary Termination of Employment
following a Change in Control or Involuntary Termination of Service as a
Director following a Change in Control.

 

5.             Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

 

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

 

6.             Terms and Conditions.

 

6.1          The Participant will have the right to vote the shares of
Restricted Stock awarded hereunder on matters which require shareholder vote.

 

6.2          Any cash dividends or distributions declared with respect to shares
of Stock subject to the Restricted Stock Award will be retained by the Company
and distributed to the Participant at the time the Restricted Stock on which
such dividend was declared vests.

 

7.             Delivery of Shares.

 

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.             Change in Control.

 

8.1          In the event of the Participant’s Involuntary Termination of
Employment following a Change in Control or Involuntary Termination of Service
as a Director following a Change in Control, all Restricted Stock Awards held by
the Participant will become fully vested.

 

8.2          A “Change in Control” will be deemed to have occurred as provided
in Section 4.2 of the Plan.

 

2

--------------------------------------------------------------------------------


 

9.             Adjustment Provisions.

 

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

 

10.                               Effect of Termination of Service on Restricted
Stock Award.

 

10.1        This Restricted Stock Award will vest as follows:

 

(i)                                     Death. In the event of the Participant’s
Termination of Service by reason of the Participant’s death, all Restricted
Stock will vest as to all shares subject to an outstanding Award, whether or not
immediately vested, at the date of Termination of Service.

 

(ii)                                  Disability. In the event of the
Participant’s Termination of Service by reason of Disability, all Restricted
Stock will vest as to all shares subject to an outstanding Award, whether or not
immediately vested, at the date of Termination of Service.

 

(iii)                               Retirement. In the event of the
Participant’s Termination of Service by reason of the Participant’s Retirement,
any Restricted Stock award that has not vested as of the date of Termination of
Service will expire and be forfeited. “Retirement” shall have the meaning set
forth in Section 8.1(dd) of the Plan.

 

(iv)                              Termination for Cause. If the Participant’s
Service has been terminated for Cause, all Restricted Stock granted to a
Participant that has not vested will expire and be forfeited.

 

(iv)                              Other Termination. If a Participant terminates
Service for any reason other than due to death, Disability,
Retirement, Involuntary Termination following a Change in Control or for Cause,
all shares of Restricted Stock awarded to the Participant which have not vested
as of the date of Termination of Service will expire and be forfeited.

 

11.          Miscellaneous.

 

11.1                        No Restricted Stock Award will confer upon the
Participant any rights as a stockholder of the Company, other than voting
rights, prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 

11.2                   This Agreement may not be amended or otherwise modified
unless evidenced in writing and signed by the Company and the Participant.

 

11.3                   Restricted Stock Awards are not transferable prior to the
time such Awards vest in the Participant.

 

3

--------------------------------------------------------------------------------


 

11.4                   This Restricted Stock Award will be governed by and
construed in accordance with the laws of the State of Rhode Island.

 

11.5                   This Restricted Stock Award is subject to all laws,
regulations and orders of any governmental authority which may be applicable
thereto and, notwithstanding any of the provisions hereof, the Company will not
be obligated to issue any shares of stock hereunder if the issuance of such
shares would constitute a violation of any such law, regulation or order or any
provision thereof.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

 

COASTWAY BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2015 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2015 Equity Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------